EXHIBIT 13.2 Consolidated Income (unaudited) Three months ended March 31 (millions of dollars except number of shares and per share amounts) Revenues Operating and Other Expenses Plant operating costs and other Commodity purchases resold Depreciation and amortization Financial Charges/(Income) Interest expense Interest expense of joint ventures 16 14 Interest income and other ) ) Income before Income Taxes and Non-Controlling Interests Income Taxes Current 81 54 Future 20 62 Non-Controlling Interests Non-controlling interest in PipeLines LP 22 24 Preferred share dividends of subsidiary 6 6 Non-controlling interest in Portland 3 5 31 35 Net Income Preferred Share Dividends 7 - Net Income Applicable to Common Shares Net Income Per Share Basic and Diluted $ $ Average Common Shares Outstanding (millions) Basic Diluted See accompanying notes to the consolidated financial statements. TRANSCANADA [29 FIRST QUARTER REPORT 2010 Consolidated Cash Flows (unaudited) Three months ended March 31 (millions of dollars) Cash Generated From Operations Net income Depreciation and amortization Future income taxes 20 62 Non-controlling interests 31 35 Employee future benefits funding in excess of expense ) ) Other 58 23 Decrease in operating working capital 82 Net cash provided by operations Investing Activities Capital expenditures ) ) Acquisitions, net of cash acquired - ) Deferred amounts and other ) ) Net cash used in investing activities ) ) Financing Activities Dividends on common and preferred shares ) ) Distributions paid to non-controlling interests ) ) Notes payable issued/(repaid), net ) Long-term debt issued, net of issue costs 10 Reduction of long-term debt ) ) Long-term debt of joint ventures issued 8 16 Reduction of long-term debt of joint ventures ) ) Common shares issued 9 11 Preferred shares issued, net of issue costs - Net cash provided by financing activities Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents ) 26 (Decrease)/Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents Beginning of period Cash and Cash Equivalents End of period Supplementary Cash Flow Information Income taxes paid, net of refunds 4 57 Interest paid See accompanying notes to the consolidated financial statements. TRANSCANADA [30 FIRST QUARTER REPORT 2010 Consolidated Balance Sheet (unaudited) March 31, December 31, (millions of dollars) ASSETS Current Assets Cash and cash equivalents Accounts receivable Inventories Other Plant, Property and Equipment Goodwill Regulatory Assets Intangibles and Other Assets LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Notes payable Accounts payable Accrued interest Current portion of long-term debt Current portion of long-term debt of joint ventures Regulatory Liabilities Deferred Amounts Future Income Taxes Long-Term Debt Long-Term Debt of Joint Ventures Junior Subordinated Notes Non-Controlling Interests Non-controlling interest in PipeLines LP Preferred shares of subsidiary Non-controlling interest in Portland 81 80 Shareholders’ Equity See accompanying notes to the consolidated financial statements. TRANSCANADA [31 FIRST QUARTER REPORT 2010 Consolidated Comprehensive Income (unaudited) Three months ended March 31 (millions of dollars) Net Income Applicable to Common Shares Other Comprehensive (Loss)/Income, Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreign operations(1) ) ) Change in gains and losses on hedges of investments in foreign operations(2) 59 - Change in gains and losses on derivative instruments designated as cash flow hedges(3) ) 27 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) 1 4 Other Comprehensive (Loss)/Income ) (7 ) Comprehensive Income Net of income tax expense of $30 million for the three months ended March 31, 2010 (2009 - $6 million recovery). Net of income tax expense of $26 million for the three months ended March 31, 2010 (2009 - $4 million expense). Net of income tax recovery of $57 million for the three months ended March 31, 2010 (2009 - $3 million recovery). Net of income tax expense of $1 million for the three months ended March 31, 2010 (2009 - $1 million expense). See accompanying notes to the consolidated financial statements. TRANSCANADA [32 FIRST QUARTER REPORT 2010 Consolidated Accumulated Other Comprehensive (Loss)/Income Currency (unaudited) Translation Cash Flow (millions of dollars) Adjustments Hedges Total Balance at December 31, 2009 (592 ) (40 ) (632 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) (147 ) - (147 ) Change in gains and losses on hedges of investments in foreign operations(2) 59 - 59 Change in gains and losses on derivative instruments designated as cash flow hedges(3) - (77 ) (77 ) Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4)(5) - 1 1 Balance at March 31, 2010 (680 ) (116 ) (796 ) Balance at December 31, 2008 (379 ) (93 ) (472 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) (38 ) - (38 ) Change in gains and losses on hedges of investments in foreign operations(2) - - - Changes in gains and losses on derivative instruments designated as cash flow hedges(3) - 27 27 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) - 4 4 Balance at March 31, 2009 (417 ) (62 ) (479 ) Net of income tax expense of $30 million for the three months ended March 31, 2010 (2009 - $6 million recovery). Net of income tax expense of $26 million for the three months ended March 31, 2010 (2009 - $4 million expense). Net of income tax recovery of $57 million for the three months ended March 31, 2010 (2009 - $3 million recovery). Net of income tax expense of $1 million for the three months ended March 31, 2010 (2009 - $1 million expense). Losses related to cash flow hedges reported in Accumulated Other Comprehensive (Loss)/Income and expected to be reclassified to Net Income in the next 12 months are estimated to be $68 million ($35 million, net of tax). These estimates assume constant commodity prices, interest rates and foreign exchange rates over time, however, the amounts reclassified will vary based on the actual value of these factors at the date of settlement. See accompanying notes to the consolidated financial statements. TRANSCANADA [33 FIRST QUARTER REPORT 2010 Consolidated Shareholders’ Equity (unaudited) Three months ended March 31 (millions of dollars) Common Shares Balance at beginning of period Shares issued under dividend reinvestment plan 78 67 Proceeds from shares issued on exercise of stock options 9 11 Balance at end of period Preferred Shares Balance at beginning of period - Proceeds from shares issued under public offering, net of issue costs - Balance at end of period - Contributed Surplus Balance at beginning of period Issuance of stock options 1 - Balance at end of period Retained Earnings Balance at beginning of period Net income Common share dividends ) ) Preferred share dividends (7 ) - Balance at end of period Accumulated Other Comprehensive (Loss)/Income Balance at beginning of period ) ) Other comprehensive (loss)/income ) (7 ) Balance at end of period ) ) Total Shareholders’ Equity See accompanying notes to the consolidated financial statements. TRANSCANADA [34 FIRST QUARTER REPORT 2010 Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements of TransCanada Corporation (TransCanada or the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies applied are consistent with those outlined in TransCanada's annual audited Consolidated Financial Statements for the year ended December 31, 2009. These Consolidated Financial Statements reflect all normal recurring adjustments that are, in the opinion of management, necessary to present fairly the financial position and results of operations for the respective periods. These Consolidated Financial Statements do not include all disclosures required in the annual financial statements and should be read in conjunction with the 2009 audited Consolidated Financial Statements included in TransCanada’s 2009 Annual Report. Unless otherwise indicated, “TransCanada“ or “the Company“ includes TransCanada Corporation and its subsidiaries. Amounts are stated in Canadian dollars unless otherwise indicated. Certain comparative figures have been reclassified to conform with the current year’s presentation. In Pipelines, which consists primarily of the Company's investments in regulated pipelines and regulated natural gas storage facilities, annual revenues and net income fluctuate over the long term based on regulators' decisions and negotiated settlements with shippers. Generally, quarter-over-quarter revenues and net income during any particular fiscal year remain relatively stable with fluctuations resulting from adjustments being recorded due to regulatory decisions and negotiated settlements with shippers, seasonal fluctuations in short-term throughput volumes on U.S. pipelines, acquisitions and divestitures, and developments outside of the normal course of operations. In Energy, which consists primarily of the Company’s investments in electrical power generation plants and non-regulated natural gas storage facilities, quarter-over-quarter revenues and net income are affected by seasonal weather conditions, customer demand, market prices, capacity payments, planned and unplanned plant outages, acquisitions and divestitures, certain fair value adjustments and developments outside of the normal course of operations. In preparing these financial statements, TransCanada is required to make estimates and assumptions that affect both the amount and timing of recording assets, liabilities, revenues and expenses since the determination of these items may be dependent on future events. The Company uses the most current information available and exercises careful judgement in making these estimates and assumptions. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and within the framework of the Company’s significant accounting policies. 2. Changes in Accounting Policies The Company’s accounting policies have not changed materially from those described in TransCanada’s 2009 Annual Report. Future accounting changes that will impact the Company are as follows: TRANSCANADA [35 FIRST QUARTER REPORT 2010 Future Accounting Changes International Financial Reporting Standards The Canadian Institute of Chartered Accountants' (CICA) Accounting Standards Board announced that Canadian publicly accountable enterprises are required to adopt International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB), effective January 1, 2011. Effective January 1, 2011, the Company will begin reporting under IFRS. TransCanada currently follows specific accounting policies unique to a rate-regulated business.The Company is activelymonitoring developments regarding potential future guidance on the applicability of certain aspects of rate-regulated accounting under IFRS. Developments in this area could have a significant effect on the scope of the Company’s IFRS project and on TransCanada’s IFRS financial results. The Company is assessing the impact of developments related to the IASB’s July 2009 Exposure Draft ‘‘Rate-Regulated Activities’’. As a result of ongoing developments related to rate-regulated accounting under IFRS as well as other areas, together with the current stage of the Company’s IFRS project, TransCanada cannot reasonably quantify the full impact that adopting IFRS will have on its financial position and future results. 3. Segmented Information Three months ended March 31 Pipelines Energy(1) Corporate Total (unaudited)(millions of dollars) Revenues - - Plant operating costs and other ) Commodity purchases resold - - ) ) - - ) ) Depreciation and amortization ) - - ) Interest expense ) ) Interest expense of joint ventures ) ) Interest income and other 24 22 Income taxes ) ) Non-controlling interests ) ) Net Income Preferred share dividends (7 ) - Net Income Applicable to Common Shares Effective January 1, 2010, the Company records net realized and unrealized gains and losses on derivatives used to purchase and sell power, natural gas and fuel oil in order to manage Energy’s assets on a net basis in Revenues.Comparative results for 2009 reflect amounts reclassified from Commodity Purchases Resold to Revenues. Total Assets (unaudited) (millions of dollars) March 31,2010 December 31, 2009 Pipelines Energy Corporate TRANSCANADA [36 FIRST QUARTER REPORT 2010 4. Long-Term Debt In the three months ended March 31, 2010, the Company capitalized interest related to capital projects of $134 million (2009 - $54 million). 5. Share Capital Preferred Share Issue In March 2010, TransCanada completed a public offering of 14 million Series 3 cumulative redeemable first preferred shares, including the full exercise of an underwriters’ over-allotment option of two million shares, under its September 2009 base shelf prospectus. The preferred shares were issued at $25 per share, resulting in gross proceeds of $350 million including the over-allotment option. The holders of the preferred shares are entitled to receive fixed cumulative dividends at an annual rate of $1.00 per share, payable quarterly, yielding four per cent per annum, for the initial five year period ending June 30, 2015, with the first dividend payment scheduled for June 30, 2010. The dividend rate will reset on June 30, 2015 and every five years thereafter to a yield per annum equal to the sum of the then five year Government of Canada bond yield and 1.28 per cent. The preferred shares are redeemable by TransCanada on or after June 30, 2015. The net proceeds of this offering are expected to be used to partially fund capital projects, for general corporate purposes and to repay short-term debt. The Series 3 preferred shareholders will have the right to convert their shares into Series 4 cumulative redeemable first preferred shares on June 30, 2015 and on June 30 of every fifth year thereafter. The holders of Series 4 preferred shares will be entitled to receive quarterly floating rate cumulative dividends at a yield per annum equal to the sum of the then 90 day Government of Canada treasury bill rate and 1.28 per cent. Dividend Reinvestment and Share Purchase Plan In the three months ended March 31, 2010, TransCanada issued 2.3 million common shares (2009 – 2.1 million) under its Dividend Reinvestment and Share Purchase Plan (DRP), in lieu of making cash dividend payments totalling $78 million (2009 - $67 million). The dividends under the DRP were paid with common shares issued from treasury. 6. Financial Instruments and Risk Management TransCanada continues to manage and monitor its exposure to market, counterparty credit and liquidity risk. Counterparty Credit and Liquidity Risk TransCanada’s maximum counterparty credit exposure with respect to financial instruments at the balance sheet date, without taking into account security held, consisted of accounts receivable, the fair value of derivative assets and loans and advances receivable. The carrying amounts and fair values of these financial assets are included in Accounts Receivable and Other in the Non-Derivative Financial Instruments Summary table below. Letters of credit and cash are the primary types of security provided to support these amounts. The majority of counterparty credit exposure is with counterparties who are investment grade. At March 31, 2010, there were no significant amounts past due or impaired. TRANSCANADA [37 FIRST QUARTER REPORT 2010 At March 31, 2010 the Company had a credit risk concentration of $339 million due from a creditworthy counterparty. This amount is expected to be fully collectible and is secured by a guarantee from the counterparty’s parent company. The Company continues to manage its liquidity risk by ensuring sufficient cash and credit facilities are available to meet its operating and capital expenditure obligations when due, under both normal and stressed economic conditions. Natural Gas Inventory Price Risk At March 31, 2010, the fair value of proprietary natural gas inventory held in storage, as measured using a weighted average of forward prices for the following four months less selling costs, was $54 million (December 31, 2009 - $73 million). The change in fair value of proprietary natural gas inventory in storage in the three months ended March 31, 2010 resulted in a net pre-tax unrealized loss of $24 million (2009 - loss of $23 million), which was recorded as a decrease to Revenues and Inventories. The net change in fair value of natural gas forward purchase and sale contracts in the three months ended March 31, 2010 resulted in a net pre-tax unrealized gain of $3 million (2009 - gain of $10 million), which was recorded as an increase to Revenues. VaR Analysis TransCanada uses a Value-at-Risk (VaR) methodology to estimate the potential impact from its exposure to market risk on its open liquid positions. VaR represents the potential change in pre-tax earnings over a given holding period. It is calculated assuming a 95 per cent confidence level that the daily change resulting from normal market fluctuations in its open positions will not exceed the reported VaR. Although losses are not expected to exceed the statistically estimated VaR on 95 per cent of occasions, losses on the other five per cent of occasions could be substantially greater than the estimated VaR. TransCanada’s consolidated VaR was $6 million at March 31, 2010 (December 31, 2009 – $12 million). The decrease from December 31, 2009 was primarily due to decreased prices and lower open positions in the U.S. Power portfolio. Net Investment in Self-Sustaining Foreign Operations The Company hedges its net investment in self-sustaining foreign operations (on an after-tax basis) with U.S. dollar-denominated debt, cross-currency interest rate swaps, forward foreign exchange contracts and foreign exchange options. At March 31, 2010, the Company had designated as a net investment hedge U.S. dollar-denominated debt with a carrying value of $7.7 billion (US$7.6 billion) and a fair value of $8.0 billion (US$7.9 billion). At March 31, 2010, $158 million (December 31, 2009 - $96 million) was included in Intangibles and Other Assets for the fair value of forwards and swaps used to hedge the Company’s net U.S. dollar investment in foreign operations. TRANSCANADA [38 FIRST QUARTER REPORT 2010 The fair values and notional principal amounts for the derivatives designated as a net investment hedge were as follows: Derivatives Hedging Net Investment in Self-Sustaining Foreign Operations March 31, 2010 December 31, 2009 Asset/(Liability) (unaudited) (millions of dollars) Fair Value(1) Notional or Principal Amount Fair Value(1) Notional or Principal Amount U.S. dollar cross-currency swaps (maturing 2010 to 2014) U.S. 2,000 86 U.S. 1,850 U.S. dollar forward foreign exchange contracts (maturing 2010) 18 U.S. 1,030 9 U.S. 765 U.S. dollar options (matured 2010) - - 1 U.S. 100 U.S. 3,030 96 U.S. 2,715 Fair values equal carrying values. Non-Derivative Financial Instruments Summary The carrying and fair values of non-derivative financial instruments were as follows: March 31, 2010 December 31, 2009 (unaudited) (millions of dollars) Carrying Amount Fair Value Carrying Amount Fair Value Financial Assets(1) Cash and cash equivalents Accounts receivable and other(2)(3) Available-for-sale assets(2) 22 22 23 23 Financial Liabilities(1)(3) Notes payable Accounts payable and deferred amounts(4) Accrued interest Long-term debt Junior subordinated notes Long-term debt of joint ventures Consolidated Net Income in first quarter 2010 included losses of $7 million (2009 – losses of $14 million) for fair value adjustments related to interest rate swap agreements on US$250 million (2009 – US$200 million) of long-term debt. There were no other unrealized gains or losses from fair value adjustments to the financial instruments. At March 31, 2010, the Consolidated Balance Sheet included financial assets of $912 million (December 31, 2009 – $966 million) in Accounts Receivable, $40 million in Other Current Assets (December 31, 2009 – nil) and $433 million (December 31, 2009 - $489 million) in Intangibles and Other Assets. Recorded at amortized cost, except for certain long-term debt which is adjusted to fair value. At March 31, 2010, the Consolidated Balance Sheet included financial liabilities of $1,612 million (December 31, 2009 – $1,513 million) in Accounts Payable and $26 million (December 31, 2009 - $25 million) in Deferred Amounts. TRANSCANADA [39 FIRST QUARTER REPORT 2010 Derivative Financial Instruments Summary Information for the Company’s derivative financial instruments, excluding hedges of the Company’s net investment in self-sustaining foreign operations, is as follows: March 31, 2010 (unaudited) (all amounts in millions unless otherwise indicated) Power Natural Gas Oil Products Foreign Exchange Interest Derivative Financial Instruments Held for Trading(1) Fair Values(2) Assets - $1 Liabilities ) ) - ) ) Notional Values Volumes(3) Purchases - - - Sales 99 - - - Canadian dollars - U.S. dollars - - - U.S. 612 U.S. 1,500 Cross-currency - - - 47/U.S. 37 - Net unrealized (losses)/gains in the three months ended March 31, 2010(4) ) $2 - - ) Net realized gains/(losses) in the three months ended March 31, 2010(4) ) - $8 ) Maturity dates 2010-2015 2010-2014 2010-2012 2010-2018 Derivative Financial Instruments in Hedging Relationships(5)(6) Fair Values(2) Assets - - - Liabilities ) ) - ) ) Notional Values Volumes(3) Purchases 31 - - - Sales - U.S. dollars - - - U.S. 120 U.S. 2,075 Cross-currency - - - 136/U.S. 100 - Net realized losses in the three months ended March 31, 2010(4) ) ) - - ) Maturity dates 2010-2015 2010-2012 n/a 2010- 2014 2010-2020 All derivative financial instruments in the held-for-trading classification have been entered into for risk management purposes and are subject to the Company’s risk management strategies, policies and limits. These include derivatives that have not been designated as hedges or do not qualify for hedge accounting treatment but have been entered into as economic hedges to manage the Company’s exposures to market risk. Fair values equal carrying values. Volumes for power, natural gas and oil products derivatives are in GWh, billion cubic feet (Bcf) and thousands of barrels, respectively. Realized and unrealized gains and losses on power, natural gas and oil products derivative financial instruments held for trading are included in Revenues. Realized and unrealized gains and losses on interest rate and foreign exchange derivative financial instruments held for trading are included in Interest Expense and Interest Income and Other, respectively. The effective portion of unrealized gains and losses on derivative financial instruments in hedging relationships are initially recognized in Other Comprehensive Income, and are reclassified to Revenues, Interest Expense and Interest Income and Other, as appropriate, as the original hedged item settles. All hedging relationships are designated as cash flow hedges except for interest rate derivative financial instruments designated as fair value hedges with a fair value of $7 million and a notional amount of US$150 million. Net realized gains on fair value hedges for the three months ended March 31, 2010 were $1 million and were included in Interest Expense. In first quarter 2010, the Company did not record any amounts in Net Income related to ineffectiveness for fair value hedges. Net Income for the three months ended March 31, 2010 included losses of $8 million for changes in the fair value of power and natural gas cash flow hedges that were ineffective in offsetting the change in fair value of their related underlying positions. There were no gains or losses included in Net Income for the three months ended March 31, 2010 for discontinued cash flow hedges. No amounts have been excluded from the assessment of hedge effectiveness. TRANSCANADA [40 FIRST QUARTER REPORT 2010 (unaudited) (all amounts in millions unless otherwise indicated) Power Natural Gas Oil Products Foreign Exchange Interest Derivative Financial Instruments Held for Trading Fair Values(1)(2) Assets $5 - Liabilities ) Notional Values(2) Volumes(3) Purchases - - Sales - - Canadian dollars - U.S. dollars - - - U.S. 444 U.S. 1,325 Cross-currency - - - 227/ U.S. 157 - Net unrealized gains/(losses) in the three months ended March 31, 2009(4) ) $7 $1 - Net realized gains/(losses) in the three months ended March 31, 2009(4) ) $6 ) Maturity dates(2) 2010-2015 2010-2014 2010-2012 2010-2018 Derivative Financial Instruments in Hedging Relationships(5)(6) Fair Values(1)(2) Assets $2 - - Liabilities ) ) - ) ) Notional Values(2) Volumes(3) Purchases 33 - - - Sales - U.S. dollars - - - U.S. 120 U.S. 1,825 Cross-currency - - - 136/ U.S. 100 - Net realized gains/(losses) in the three months ended March 31, 2009(4) ) - - ) Maturity dates(2) 2010-2015 2010-2014 n/a 2010-2014 2010-2020 Fair values equal carrying values. As at December 31, 2009. Volumes for power, natural gas and oil products derivatives are in GWh, Bcf and thousands of barrels, respectively. Realized and unrealized gains and losses on power, natural gas and oil products derivative financial instruments held for trading are included in Revenues. Realized and unrealized gains and losses on interest rate and foreign exchange derivative financial instruments held for trading are included in Interest Expense and Interest Income and Other, respectively. The effective portion of unrealized gains and losses on derivative financial instruments in hedging relationships are initially recognized in Other Comprehensive Income, and are reclassified to Revenues, Interest Expense and Interest Income and Other, as appropriate, as the original hedged item settles. All hedging relationships are designated as cash flow hedges except for interest rate derivative financial instruments designated as fair value hedges with a fair value of $4 million and a notional amount of US$150 million at December 31, 2009. Net realized gains on fair value hedges for the three months ended March 31, 2009 were $1 million and were included in Interest Expense. In first quarter 2009, the Company did not record any amounts in Net Income related to ineffectiveness for fair value hedges. Net Income for the three months ended March 31, 2009 included gains of $5 million for changes in the fair value of power and natural gas cash flow hedges that were ineffective in offsetting the change in fair value of their related underlying positions. There were no gains or losses included in Net Income for the three months ended March 31, 2009 for discontinued cash flow hedges. No amounts have been excluded from the assessment of hedge effectiveness. TRANSCANADA [41 FIRST QUARTER REPORT 2010 Balance Sheet Presentation of Derivative Financial Instruments The fair value of the derivative financial instruments in the Company’s Balance Sheet was as follows: (unaudited) (millions of dollars) March 31, 2010 December 31, 2009 Current Other current assets Accounts payable (538 ) (340 ) Long-term Intangibles and other assets Deferred amounts (438 ) (272 ) Fair Value Hierarchy The Company’s financial assets and liabilities recorded at fair value have been categorized into three categories based on a fair value hierarchy. Fair value of assets and liabilities included in Level I is determined by reference to quoted prices in active markets for identical assets and liabilities. Assets and liabilities in Level II include valuations using inputs other than quoted prices for which all significant outputs are observable, either directly or indirectly. This category includes fair value determined using valuation techniques, such as option pricing models and extrapolation using observable inputs. Level III valuations are based on inputs that are not readily observable and are significant to the overall fair value measurement. Long-dated commodity transactions in certain markets and the fair value of guarantees are included in this category. Long-dated commodity prices are derived with a third-party modelling tool that uses market fundamentals to derive long-term prices. The fair value of guarantees is estimated by discounting the cash flows that would be incurred if letters of credit were used in place of the guarantees. Financial assets and liabilities measured at fair value as of March 31, 2010, including both current and non-current portions, are categorized as follows. There were no transfers between Level I and Level II in first quarter 2010. (unaudited) (millions of dollars, pre-tax) Quoted Prices in Active Markets (Level I) Significant Other Observable Inputs (Level II) Significant Unobservable Inputs (Level III) Total Natural Gas Inventory - 54 - 54 Derivative Financial Instruments: Assets 19 Liabilities ) Available-for-sale assets 22 - - 22 Guarantee Liabilities(1) - - (9 ) (9 ) ) 34 ) ) The fair value of guarantees is included in Deferred Amounts. TRANSCANADA [42 FIRST QUARTER REPORT 2010 The following table presents the net change in financial assets and liabilities measured at fair value and included in the Level III fair value category: (unaudited) (millions of dollars, pre-tax) Derivatives(1) Guarantees(2) Total Balance at December 31, 2009 (2 ) (9 ) ) New contracts(3) ) - ) Settlements (1 ) - (1 ) Transfers out of Level III (5 ) - (5 ) Change in unrealized gains recorded in Net Income 5 - 5 Change in unrealized gains recorded in Other Comprehensive Income 8 - 8 Balance at March 31, 2010 (5 ) (9 ) ) The fair value of derivative assets and liabilities is presented on a net basis. The fair value of guarantees is includedin Deferred Amounts. No amounts were recognized in Net Incomefor the periods presented. The total amount of net losses included in Net Income attributable to derivatives that were entered into during the period and still held at the reporting date is $1 million for the three months ended March 31, 2010. A 10 per cent increase or 10 per cent decrease in commodity prices, with all other variables held constant, would cause a $20 million decrease or a $20 million increase, respectively, in the fair value of derivative financial instruments included in Level III and outstanding as at March 31, 2010. A 100 basis points increase or 100 basis points decrease in the letter of credit rate, with all other variables held constant, would cause a $5 million increase or a $5 million decrease, respectively, in the fair value of guarantee liabilities outstanding as at March 31, 2010. Similarly, the effect of a 100 basis points increase or 100 basis points decrease in the discount rate on the fair value of guarantee liabilities outstanding as at March 31, 2010 would cause a $1 million decrease in the liability or a $1 million increase in the liability, respectively. 7. Employee Future Benefits The net benefit plan expense for the Company’s defined benefit pension plans and other post-employment benefit plans is as follows: Three months ended March 31 Pension Benefit Plans Other Benefit Plans (unaudited)(millions of dollars) Current service cost 12 11 - - Interest cost 23 23 2 2 Expected return on plan assets ) ) - - Amortization of net actuarial loss 2 1 - - Amortization of past service costs 1 1 - - Net benefit cost recognized 11 11 2 2 8. Contingencies Amounts received under the Bruce B floor price mechanism in any year are subject to repayment if spot prices exceed the floor price. With respect to 2010, TransCanada currently expects spot prices to be less than the floor price for the remainder of the year, therefore, no amounts recorded in revenues in the first three months of 2010 are expected to be repaid. TRANSCANADA [43 FIRST QUARTER REPORT 2010 9. Subsequent Events Subsequent events have been assessed up to April 29, 2010, which is the date the financial statements were available for issuance. TransCanada welcomes questions from shareholders and potential investors. Please telephone: Investor Relations, at (800) 361-6522 (Canada and U.S. Mainland) or direct dial David Moneta/Myles Dougan/Terry Hook at (403) 920-7911. The investor fax line is (403) 920-2457. Media Relations: Terry Cunha/Cecily Dobson (403) 920-7859 or (800) 608-7859. Visit the TransCanada website at: http://www.transcanada.com.
